EXHIBIT 10.5
VISTEON CORPORATION
2004 INCENTIVE PLAN
(Effective as of May 12, 2004
and as amended through October 3, 2008)
Section 1. PURPOSE AND DEFINITIONS
(a) Purpose. This Plan, known as the “Visteon Corporation 2004 Incentive Plan”,
is intended to provide an incentive to certain employees and certain
non-employees who provide services to Visteon Corporation and its subsidiaries,
in order to encourage them to remain in the employ of the Company and its
subsidiaries and to increase their interest in the Company’s success. It is
intended that this purpose be effected through awards or grants of stock options
and various other rights with respect to shares of the Company’s common stock,
and through performance cash awards, as provided herein, to such eligible
employees.
(b) Definitions. The following terms shall have the following respective
meanings unless the context requires otherwise:
(1) The term “Affiliate” or “Affiliates” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.
(2) The term “Beneficial Owner” shall mean beneficial owner as set forth in
Rule 13d-3 under the Exchange Act.
(3) The term “Board” shall mean the Board of Directors of Visteon Corporation.
(4) The term “Change in Control” shall mean the occurrence of any one of the
following:
(A) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (C) below;
(B) within any twelve (12) month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the effective date of this Plan, constitute the Board and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;
(C) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
40% or more of the combined voting power of the Company’s then outstanding
securities;
(D) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale; or
(E) any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Plan.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
If a Plan Award is considered deferred compensation subject to the provisions of
Code Section 409A, and if a payment under such Plan Award would be accelerated
or otherwise triggered upon a “change in control”, then the foregoing definition
is modified, to the extent necessary to avoid the imposition of an excise tax
under Section 409A, to mean a “change in control event” as such term is defined
for purposes of Code Section 409A.
(5) The term “Code” shall mean the Internal Revenue Code of 1986, or any
successor thereto, as the same may be amended and in effect from time to time.
(6) The term “Committee” shall mean the committee appointed pursuant to
Section 2 to administer the Plan.
(7) The term “Company” shall mean Visteon Corporation.
(8) The term “Covered Executive” shall mean an employee of the Company or any
Subsidiary who, at the end of the Company’s tax year, is the principal executive
officer of the Company (or the employee who acts in such capacity), or is among
the three highest compensated officers of the Company or any Subsidiary (other
than the Company’s principal executive officer or principal financial officer)
whose compensation is required to be reported in the Summary Compensation Table
of the Company’s Proxy Statement, or is employed in such other classification as
the Internal Revenue Service determines to be a “covered executive” for purposes
of Code Section 162(m).
(9) The term “Employee” shall mean an employee of the Company or any Subsidiary.
The term “Employee” shall also be deemed to include any person who is an
employee of any joint venture corporation or partnership, or comparable entity,
in which the Company or Subsidiary has a substantial equity interest; provided
such person was an employee of the Company or Subsidiary immediately prior to
becoming employed by such entity, and designated non-employees who provide
services to the Company or a Subsidiary. Notwithstanding the foregoing, with
respect to the granting of an Option or Stock Appreciation Right, a person who
is employed by or a non-employee service provider to a joint venture
corporation, partnership or comparable entity in which the Company or a
Subsidiary has an ownership interest shall be considered to be an Employee only
if such corporation, partnership or entity itself constitutes a Subsidiary.
(10) The term “Exchange Act” shall mean the Securities Exchange Act of 1934, or
any successor thereto, as the same may be amended and in effect from time to
time.
(11) The term “Fair Market Value” shall mean the average of the highest and
lowest sale prices at which a share of Stock shall have been sold regular way on
the New York Stock Exchange on the date of grant of any Option or Stock
Appreciation Right or other relevant valuation date. In the event that any
Option or Stock Appreciation Right shall be granted, or other relevant valuation
date shall occur, on a date on which there were no such sales of Stock on the
New York Stock Exchange, the Fair Market Value of a share of Stock shall be
deemed to be the average of the highest and lowest sale prices on the next
preceding day on which there were such sales.
(12) The term “Final Award” shall mean the amount of compensation to be awarded
finally to the Participant who holds a Performance Cash Right pursuant to
Section 3, the number of shares of Stock to be awarded finally to the
Participant who holds a Performance Stock Right pursuant to Section 5, the
number of shares of Restricted Stock to be retained by the Participant who holds
Restricted Stock pursuant to Section 6, or the number of shares of Stock or the
amount of compensation to be awarded finally to a Participant who holds
Restricted Stock Units pursuant to Section 6, in each case as determined by the
Committee taking into account the extent to which the Performance Goals have
been satisfied.
(13) The term “Option” or “Options” shall mean the option to purchase Stock in
accordance with Section 7 and such other terms and conditions as may be
prescribed by the Committee. An Option may be either an “incentive stock
option”, as such term is defined in the Code, or shall otherwise be designated
as an option entitled to favorable treatment under the Code (“ISO”) or a
“nonqualified stock option” (“NQO”). ISOs and NQOs are individually called an
“Option” and collectively called “Options”.

2



--------------------------------------------------------------------------------



 



(14) The term “Other Stock-Based Awards” shall mean awards of Stock or other
rights made in accordance with Section 8.
(15) The term “Participant” shall mean an Employee who has been designated for
participation in the Plan.
(16) The term “Performance Cash Right” shall mean the right to receive, pursuant
to Section 3, a cash payment as described in the Participant’s award agreement,
taking into account the Target Award and the Performance Formula, upon the
attainment of one or more specified Performance Goals, subject to the terms and
provisions of the award agreement and the Plan.
(17) The term “Performance Goals” shall mean, with respect to any Performance
Cash Right, Performance Stock Right, performance-based Restricted Stock or
performance-based Restricted Stock Unit granted to a Participant who is a
Covered Executive, a performance measure that is based upon one or more of the
following objective business criteria established by the Committee with respect
to the Company and/or any Subsidiary, division, business unit or component
thereof: asset charge, asset turnover, return on sales, capacity utilization,
capital employed in the business, capital spending, cash flow, cost structure
improvements, complexity reductions, customer loyalty, diversity, earnings
growth, earnings per share, economic value added, environmental health and/or
safety, facilities and tooling spending, hours per component, increase in
customer base, inventory turnover, market price appreciation, market share, net
cash balance, net income, net income margin, net operating cash flow, operating
profit margin, order to delivery time, plant capacity, process time, profits
before tax, quality, customer satisfaction, return on assets, return on capital,
return on equity, return on net operating assets, return on sales, revenue
growth, safety, sales margin, sales volume, total stockholder return, production
per employee, warranty performance to budget, variable margin and working
capital. With respect to any Right granted to a Participant who is not a Covered
Executive, performance goals may be based on one or more of the business
criteria described above or any other criteria based on individual, business
unit, group or Company performance selected by the Committee. The Performance
Goals may be expressed in absolute terms or relate to the performance of other
companies or to an index.
(18) The term “Performance Formula” shall mean a formula to be applied in
relation to the Performance Goals in determining the amount of cash earned under
a Performance Cash Right granted pursuant to Section 3, the number of shares of
Stock earned under a Performance Stock Right granted pursuant to Section 5,
performance-based Restricted Stock granted pursuant to Section 6, or the amount
of cash or shares of Stock earned under performance-based Restricted Stock Units
granted pursuant to Section 6, in each case expressed as a percentage of the
Target Award.
(19) The term “Performance Period” shall mean the period of time for which
performance with respect to one or more Performance Goals with respect to any
Performance Cash Right, Performance Stock Right, Restricted Stock or Restricted
Stock Unit award is to be measured, with such period commencing not earlier than
90 days prior to the date of grant of such Right.
(20) The term “Performance Stock Right” shall mean the right to receive,
pursuant to Section 5 and without payment to the Company, up to the number of
shares of Stock described in the Participant’s award agreement upon the
attainment of one or more specified Performance Goals, subject to the terms and
provisions of the award agreement and the Plan.
(21) The term “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock of the Company.
(22) The term “Plan” shall mean this Visteon Corporation 2004 Incentive Plan
(formerly known as the Visteon Corporation 2000 Incentive Plan) as the same may
be amended and in effect from time to time.
(23) The term “Plan Awards” shall mean awards of cash or grants of Performance
Stock Rights, Restricted Stock, Restricted Stock Units, Options, Stock
Appreciation Rights and various other rights with respect to shares of Stock.
(24) The term “Restricted Stock” means Stock issued to a Participant pursuant to
Section 6 that is subject to forfeiture if one or more specified Performance
Goals or minimum periods of service are not attained.

3



--------------------------------------------------------------------------------



 



(25) The term “Restricted Stock Unit” means an award granted pursuant to
Section 6 consisting of a unit credited to a hypothetical account, valued based
on the Fair Market Value of Visteon Stock, and is subject to forfeiture if one
or more specified Performance Goals or minimum periods of service are not
attained.
(26) The term “Right” shall mean a Performance Cash Right, Performance Stock
Right, a Restricted Stock award, or a Restricted Stock Unit, as required by the
context.
(27) The term “Stock Appreciation Right” shall mean the right to receive,
without payment to the Company, an amount of cash or Stock as determined in
accordance with Section 7, based on the amount by which the Fair Market Value of
a share of Stock on the relevant valuation date exceeds the grant price.
(28) The term “Subsidiary” shall mean (A) any corporation a majority of the
voting stock of which is owned directly or indirectly by the Company or (B) any
limited liability company a majority of the membership interest of which is
owned, directly or indirectly, by the Company. In addition, solely for purposes
of determining those individuals to whom an Option (other than an Option that is
designated as an incentive stock option for purposes of the Code) or a Stock
Appreciation Right may be granted, the term “Subsidiary” includes an entity that
would be a Subsidiary if the preceding sentence were applied by substituting “at
least twenty percent (20%)” in lieu of “at least fifty percent (50%)” if the
Committee determines that there are legitimate business reasons for extending
Options or Stock Appreciation Rights to individuals employed by such an entity.
(29) The term “Stock” shall mean shares of the Company’s common stock, par value
$1.00 per share.
(30) The term “Target Award” shall mean the amount of compensation to be earned
by a Participant under a Performance Cash Right or the number of shares of
Stock, subject to adjustment pursuant to Section 13, to be earned by a
Participant under a Performance Stock Right, if all of the Performance Goals
with respect to such Right are achieved.
Section 2. ADMINISTRATION
(a) Committee. The Plan shall be administered by the Organization & Compensation
Committee of the Board consisting of not less than two (2) members of the Board
who meet the “outside” director requirements of Section 162(m) of the Code and
the “non-employee director” requirements of Rule 16b-3(b)(3) of the Exchange
Act, or by any other committee appointed by the Board, provided the members of
such committee meet such requirements. The Committee shall administer the Plan
and perform such other functions as are assigned to it under the Plan. The
Committee is authorized, subject to the provisions of the Plan, from time to
time, to establish such rules and regulations as it may deem appropriate for the
proper administration of the Plan, and to make such determinations under, and
such interpretations of, and to take such steps in connection with, the Plan and
the Plan Awards as it may deem necessary or advisable, in each case in its sole
discretion. The Committee’s decisions and determinations under the Plan need not
be uniform and may be made selectively among Participants, whether or not they
are similarly situated. Any authority granted to the Committee may also be
exercised by the Board, except to the extent that the grant or exercise of such
authority would cause any qualified performance based award to cease to qualify
for exemption under Section 162(m) of the Code. To the extent that any permitted
action taken by the Board conflicts with any action taken by the Committee, the
Board action shall control.
(b) Delegation of Authority. The Committee may delegate any or all of its powers
and duties under the Plan, including, but not limited to, its authority to make
awards under the Plan or to grant waivers pursuant to Section 10, to one or more
other committees (including a committee consisting of two or more corporate
officers) as it shall appoint, pursuant to such conditions or limitations as the
Committee may establish; provided, however, that the Committee shall not
delegate its authority to (1) act on matters affecting any Participant who is
subject to the reporting requirements of Section 16(a) of the Exchange Act, or
the liability provisions of Section 16(b) of the Exchange Act (any such
Participant being called a “Section 16 Person”) or (2) amend or modify the Plan
pursuant to the provisions of Section 16(b). To the extent of any such
delegation, the term “Committee” when used herein shall mean and include any
such delegate.
(c) Eligibility of Committee Members. No person while a member of the Committee
or any other committee of the Board administering the Plan shall be eligible to
hold or receive a Plan Award.
Section 3. PERFORMANCE CASH RIGHTS
(a) Grant of Performance Cash Rights. The Committee, at any time and from time
to time while the Plan is in effect, may grant or authorize the granting of
Performance Cash Rights to such officers of the Company and any Subsidiary and
other Employees, whether or not members of the Board, as it may select and in
such amount as it shall designate, subject to the provisions of this Section 3.

4



--------------------------------------------------------------------------------



 



(b) Maximum Awards. The maximum amount granted to a Covered Executive as a Final
Award with respect to all Performance Cash Rights granted during a calendar year
shall be $10 million.
(c) Terms and Provisions of Performance Cash Rights. Prior to the grant of any
Performance Cash Right, the Committee shall determine the terms and provisions
of such Right, including, without limitation (1) the Target Award; (2) one or
more Performance Goals to be used to measure performance under such Right, and
the Performance Formula to be applied against the Performance Goals in
determining the amount of compensation earned under such Right as a percentage
of the Target Award; (3) the Performance Period, and (4) the effect of the
Participant’s termination of employment, death or disability. Within 90 days of
commencement of a Performance Period, the Committee may establish a minimum
threshold objective for any Performance Goal for such Performance Period which,
if not met, would result in no Final Award being made to any Participant with
respect to such Performance Goal for such Performance Period. During and after
the Performance Period, but prior to the Committee’s final determination of the
Participant’s Final Award as provided in subsection (d), the Committee may
adjust the Performance Goals, Performance Formula and Target Award and otherwise
modify the terms and provisions of a Right granted to a Participant who is not a
Covered Executive, subject to the terms and conditions of the Plan. Each Right
shall be evidenced by an award agreement or notification in such form as the
Committee may determine.
(d) Final Awards. As soon as practicable following the completion of the
Performance Period relating to any Performance Cash Right, but not later than
12 months following such completion, the Committee shall determine the extent to
which the Performance Goals have been achieved and the amount of compensation to
be awarded as a Final Award to the Participant who holds such Right. In making
such determination, the Committee shall apply the applicable Performance Formula
for the Participant for the Performance Period against the accomplishment of the
related Performance Goals. The Committee may, in its sole discretion, reduce the
amount of any Final Award that otherwise would be awarded to any Participant for
any Performance Period. In addition, the Committee may, in its sole discretion,
increase the amount of any Final Award that otherwise would be awarded to any
Participant who is not a Covered Executive. Any such determination shall take
into account (A) the extent to which the Performance Goals provided in such
Right were, in the Committee’s sole opinion, achieved, (B) the individual
performance of such Participant during the related Performance Period and
(C) such other factors as the Committee may deem relevant, including, without
limitation, any change in circumstances or unforeseen events, relating to the
Company, the economy or otherwise, since the date of grant of such Right. The
Committee shall notify such Participant of such Participant’s Final Award as
soon as practicable following such determination.
(e) Following the determination of each Final Award, unless the Participant has
elected to defer all or a portion of the Final Award in accordance with the
procedures set forth in the Visteon Corporation Deferred Compensation Plan, the
Final Award will be payable to the Participant in cash.
Section 4. STOCK AVAILABLE FOR PLAN AWARDS
(a) Stock Subject to Plan. The Stock that may be issued under the Plan may be
either authorized and unissued or held in the treasury of the Company. The
maximum number of shares of Stock that may be issued with respect to Plan
Awards, subject to adjustment in accordance with the provisions of Section 13,
shall be 21,800,000. Notwithstanding the foregoing, (1) the aggregate number of
shares that may be issued upon exercise of ISOs shall not exceed 10,280,000
shares, subject to adjustment in accordance with the provisions of Section 13;
(2) the maximum number of shares subject to Options, with or without any related
Stock Appreciation Rights, or Stock Appreciation Rights (not related to Options)
that may be granted pursuant to Section 7 to any Covered Executive during any
calendar year prior to 2004 shall be 500,000, and for calendar years after 2003
shall be 1,000,000, subject to adjustment in accordance with the provisions of
Section 13; and (3) the maximum number of shares of Stock that may be issued
pursuant to such Performance Stock Rights and performance-based Restricted Stock
Awards when combined with the number of performance-based Restricted Stock Units
granted pursuant to Section 6 (whether such Restricted Stock Units are settled
in cash or in Stock), to any Covered Executive during any calendar year prior to
2004 shall be 500,000 shares, and for calendar years after 2003 shall be
1 million shares and/or units, subject to adjustment in accordance with the
provisions of Section 13.
(b) Computation of Stock Available for Plan Awards. For the purpose of computing
the total number of shares of Stock remaining available for Plan Awards at any
time while the Plan is in effect, and for the purpose of determining the maximum
number of shares of Stock that remain available to be issued with respect to
Performance Stock Rights, Restricted Stock Awards, Restricted Stock Units, and
Other Stock-Based Awards under clause (3) of subsection (a) there shall be
debited against the total number of shares determined to be available pursuant
to subsections (a) and (c) of this Section 4, (1) the maximum number of shares
of Stock subject to issuance upon exercise of Options or Stock Appreciation
Rights granted under this Plan, (2) the maximum number of shares of Stock issued
or issuable under Performance Stock Rights, Restricted Stock Awards and
Restricted Stock Units granted under this Plan, and (3) the number of shares of
Stock related to Other Stock-Based Awards granted under this Plan, as determined
by the Committee in each case as of the dates on which such Plan Awards were
granted, provided, however, that a Restricted Stock Unit or Other Stock-Based
Award that is or may be settled only in cash shall not be counted against any of
the share limits under this Section 4, except as required by Section 162(m) of
the Code to preserve the status of an award as “performance-based compensation”
as set forth under clause (4) of subsection (a) above.

5



--------------------------------------------------------------------------------



 



(c) Terminated, Expired or Forfeited Plan Awards. The shares involved in the
unexercised, undistributed or unvested portion of any terminated, expired or
forfeited Plan Award shall be made available for further Plan Awards. Any shares
of Stock made available for Plan Awards pursuant to this subsection (c) shall be
in addition to the shares available pursuant to subsection (a) of this
Section 4. Notwithstanding the foregoing, in the event any Option or Stock
Appreciation Right granted to a Covered Executive is canceled, the number of
shares of Stock subject to such canceled Option or Stock Appreciation Right
shall continue to count against the individual limit specified in subsection
(a), in accordance with the requirements of Code Section 162(m).
Section 5. PERFORMANCE STOCK RIGHTS
(a) Grant of Performance Stock Rights. The Committee, at any time and from time
to time while the Plan is in effect, may grant, or authorize the granting of,
Performance Stock Rights to such officers of the Company and any Subsidiary, and
other Employees, whether or not members of the Board, as it may select and for
such numbers of shares as it shall designate, subject to the provisions of this
Section 5 and Section 4.
(b) Terms and Provisions of Performance Stock Rights. Prior to the grant of any
Performance Stock Right, the Committee shall determine the terms and provisions
of each Right, including, without limitation (1) the Target Award; (2) one or
more Performance Goals to be used to measure performance under such Right, and
the Performance Formula to be applied against the Performance Goals in
determining the number of shares of Stock earned under such Right as a
percentage of the Target Award; (3) the Performance Period; (4) the period of
time, if any, during which the disposition of shares of Stock issuable under
such Right shall be restricted as provided in subsection (a) of Section 11,
provided, however, that the Committee may establish restrictions applicable to
any Right at the time of or at any time prior to the granting of the related
Final Award rather than at the time of granting such Right; and (5) the effect
of the Participant’s termination of employment, death or disability. Within
90 days of commencement of a Performance Period, the Committee may establish a
minimum threshold objective for any Performance Goal for such Performance Period
which, if not met, would result in no Final Award being made to any Participant
with respect to such Performance Goal for such Performance Period. During and
after the Performance Period, but prior to the Committee’s final determination
of the Participant’s Final Award as provided in subsection (d), the Committee
may adjust the Performance Goals, Performance Formula and Target Award and
otherwise modify the terms and provisions of a Right granted to a Participant
who is not a Covered Executive, subject to the terms and conditions of the Plan.
Each Right shall be evidenced by an award agreement or notification in such form
as the Committee may determine.
(c) Dividend Equivalents on Rights. If the Committee shall determine, each
Participant to whom a Right is granted shall be entitled to receive payment of
the same amount of cash that such Participant would have received as cash
dividends if, on each record date during the Performance Period relating to such
Right, such Participant had been the holder of record of a number of shares of
Stock equal to 100% of the related Target Award (as adjusted pursuant to
Section 13). Any such payment may be made at the same time as a dividend is paid
or may be deferred until the date that a Final Award is determined, as
determined by the Committee in its sole discretion. Such cash payments are
hereinafter called “dividend equivalents”. Notwithstanding anything to the
contrary herein, if the Committee determines that dividend equivalents should be
granted with respect to any “stock right” within the meaning of Code
Section 409A, the terms and conditions of the dividend equivalent rights shall
be set forth in writing, and to the extent that the dividend equivalents are
considered deferred compensation subject to Code Section 409A, the writing shall
include terms and conditions, including payment terms, that comply with the
provisions of Code Section 409A.
(d) Final Awards.
(1) As soon as practicable following the completion of the Performance Period
relating to any Performance Stock Right, but not later than 12 months following
such completion, the Committee shall determine the extent to which the
Participant achieved the Performance Goals and the number of shares of Stock to
be awarded as a Final Award to the Participant who holds such Right. Each Final
Award shall represent only full shares of Stock, and any fractional share that
would otherwise result from such Final Award calculation shall be disregarded.
In making such determination, the Committee shall apply the applicable
Performance Formula for the Participant for the Performance Period against the
accomplishment of the related Performance Goals. The Committee may, in its sole
discretion, reduce the amount of any Final Award that otherwise would be awarded
to any Participant for any Performance Period. In addition, the Committee may,
in its sole discretion, increase the amount of any Final Award that otherwise
would be awarded to any Participant who is not a Covered Executive. Any such
determination shall take into account (A) the extent to which the Performance
Goals provided in such Right was, in the Committee’s sole opinion, achieved, (B)
the individual performance of such Participant during the related Performance
Period and (C) such other factors as the Committee may deem relevant, including,
without limitation, any change in circumstances or unforeseen events, relating
to the Company, the economy or otherwise, since the date of grant of such Right.
The Committee shall notify such Participant of such Participant’s Final Award as
soon as practicable following such determination.

6



--------------------------------------------------------------------------------



 



(2) Following the determination of each Final Award, the Company shall issue or
cause to be issued certificates for the number of shares of Stock representing
such Final Award, registered in the name of the Participant who received such
Final Award. Such Participant shall thereupon become the holder of record of the
number of shares of Stock evidenced by such certificates, entitled to dividends,
voting rights and other rights of a holder thereof, subject to the terms and
provisions of the Plan, including, without limitation, the provisions of this
subsection (d) and Sections 10, 11 and 13. The Committee may require that such
certificates bear such restrictive legend as the Committee may specify and be
held by the Company in escrow or otherwise pursuant to any form of agreement or
instrument that the Committee may specify. If the Committee has determined that
deferred dividend equivalents shall be payable to a Participant with respect to
any Performance Stock Right pursuant to subsection (c) of this Section 5, then
concurrently with the issuance of such certificates, the Company shall deliver
to such Participant a cash payment or additional shares of Stock in settlement
of such dividend equivalents. Notwithstanding the foregoing, the Committee, in
its sole discretion, may permit a Participant to defer receipt of a Final Award
and to instead receive stock units under the Visteon Corporation Deferred
Compensation Plan that represent hypothetical shares of Stock of the Company, or
such other deemed investment made available by the Committee for this purpose.
Any such election, if permitted by the Committee, must be made at such time and
in such form as prescribed by the Committee, and is subject to such other terms
and conditions as the Committee, in its sole discretion, may prescribe.
(3) Notwithstanding the provisions of this subsection (d) or any other provision
of the Plan, the Committee may specify that a Participant’s Final Award shall
not be represented by certificates for shares of Stock but shall be represented
by rights approximately equivalent (as determined by the Committee) to the
rights that such Participant would have received if certificates for shares of
Stock had been issued in the name of such Participant in accordance with
subsection (d) (such rights being called “Stock Equivalents”). Subject to the
provisions of Section 13 and the other terms and provisions of the Plan, if the
Committee shall so determine, each Participant who holds Stock Equivalents shall
be entitled to receive the same amount of cash that such Participant would have
received as dividends if certificates for shares of Stock had been issued in the
name of such Participant pursuant to subsection (d) covering the number of
shares equal to the number of shares to which such Stock Equivalents relate.
Notwithstanding any other provision of the Plan to the contrary, the Stock
Equivalents representing any Final Award may, at the option of the Committee, be
converted into an equivalent number of shares of Stock or, upon the expiration
of any restriction period imposed on such Stock Equivalents, into cash, under
such circumstances and in such manner as the Committee may determine.
Section 6. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
(a) Grant of Restricted Stock. The Committee, at any time and from time to time
while the Plan is in effect, may grant, or authorize the granting of, Restricted
Stock to such officers of the Company and any Subsidiary, and other Employees,
whether or not members of the Board, as it may select. In lieu of, or in
addition to, such Restricted Stock, the Committee may grant, or authorize the
granting of, awards denominated in the form of Restricted Stock Units to such
eligible Employees.
(b) Terms and Provisions of Restricted Stock and Restricted Stock Units. Subject
to the provisions of the Plan, the Committee shall have the authority to
determine the time or times at which Restricted Stock or Restricted Stock Units
shall be granted and the number of shares of Restricted Stock or the number of
Restricted Stock Units to be granted (subject to the provisions of Section 4).
Prior to the grant of any Restricted Stock or Restricted Stock Units, the
Committee shall determine such time-based or performance-based restrictions as
the Committee shall deem appropriate, and all other terms and conditions of such
Restricted Stock and Restricted Stock Units, including, without limitation
(1) the number of shares of Restricted Stock or Restricted Stock Units to be
issued; (2) in the case of time-based Restricted Stock or Restricted Stock
Units, the minimum period of service required for the Participant to receive a
Final Award; (3) in the case of performance-based Restricted Stock or
performance-based Restricted Stock Units, one or more Performance Goals to be
used to measure performance with respect to such Restricted Stock or Restricted
Stock Units; (4) the Performance Period applicable to any such performance-based
award; (5) whether Final Awards pursuant to such Restricted Stock Units shall be
payable in Stock, cash or otherwise; (6) the period of time, if any, during
which the disposition of the Restricted Stock or Final Award pursuant to a
Restricted Stock Unit is restricted as provided in subsection (a) of Section 10,
provided, however, that the Committee may establish restrictions applicable to
Restricted Stock or Restricted Stock Units at the time of or at any time prior
to the granting of the related Final Award rather than at the time of granting
such Right; and (7) the effect of the Participant’s termination of employment,
death or disability. Within 90 days of commencement of a Performance Period, the
Committee may establish a minimum threshold objective for any Performance Goal
for such Performance Period which, if not met, would result in no Final Award
being made to any Participant with respect to such Performance Goal for such
Performance Period. During and after the Performance Period, but prior to the
Committee’s final determination of the Participant’s Final Award as provided in
subsection (d), the Committee may adjust the Performance Goals and otherwise
modify the terms and provisions of the Restricted Stock grant or Restricted
Stock Unit to a Participant who is not a Covered Executive, subject to the terms
and conditions of the Plan. Each grant of Restricted Stock or Restricted Stock
Units shall be evidenced by an award agreement or notification in such form as
the Committee may determine.

7



--------------------------------------------------------------------------------



 



(c) Dividend and Dividend Equivalents.
(1) During any period that Restricted Stock has been issued to the Participant
and remains outstanding, the Participant shall be entitled to receive all
dividends and other distributions paid with respect to the Restricted Stock. If
any such dividends or distributions are paid in Stock and such distribution
occurs when the restrictions applicable to such shares are still in effect, such
shares shall be subject to the same restrictions as the Restricted Stock with
respect to which they were paid.
(2) If the committee shall determine, each Participant to whom a Restricted
Stock Unit is granted and remains outstanding shall be entitled to receive
payment of the same amount of cash that such Participant would have received as
cash dividends as if, on each record date during the minimum period of service
or the Performance Period related to the Restricted Stock Unit, such Participant
had been the holder of record of a number of shares of Stock equal to 100% of
the Restricted Stock Units (as adjusted pursuant to Section 13). Any such
payment may be made at the same time as a dividend is paid, or may be deferred
until the date that a Final Award is determined, as determined by the Committee
in its sole discretion. Such cash payments are hereinafter called “dividend
equivalents.” Notwithstanding anything to the contrary herein, if the Committee
determines that dividend equivalents should be granted with respect to any
“stock right” within the meaning of Code Section 409A, the terms and conditions
of the dividend equivalent rights shall be set forth in writing, and to the
extent that the dividend equivalents are considered deferred compensation
subject to Code Section 409A, the writing shall include terms and conditions,
including payment terms, that comply with the provisions of Code Section 409A.
(d) Voting Rights. Subject to the restrictions established by the Committee
pursuant to the Plan, Participants shall be entitled to vote Restricted Shares
granted under this Section 6, unless and until such shares are forfeited
pursuant to subsection (e) below. Participants shall have no voting rights with
respect to Restricted Stock Units.
(e) Final Awards. As soon as practicable following the completion of the
Performance Period relating to any Restricted Stock or Restricted Stock Unit,
but not later than 12 months following such completion, the Committee shall
determine (1) the extent to which the Participant achieved the minimum period of
service, with respect to time-based awards, or the applicable Performance Goals,
with respect to performance-based awards, (2) the number of shares of Restricted
Stock to be retained as a Final Award by the Participant who holds such
Restricted Stock, (3) the number of shares of Restricted Stock to be forfeited
by such Participant, (4) the number of shares of Stock or amount of other
compensation to be issued as a Final Award to the Participant who holds
Restricted Stock Units, and (5) the number of Restricted Stock Units to be
forfeited by such Participant. Each Final Award shall represent only full shares
of Stock and any fractional share that would otherwise result from such Final
Award calculation shall be forfeited. In making such determination, the
Committee shall apply the applicable minimum period of service or Performance
Goals that the Committee had established. The Committee may, in its sole
discretion, increase the amount of any Final Award that otherwise would be
awarded to any Participant who is not a Covered Executive by determining that
the Participant should be allowed to retain some or all of the Restricted Stock
that would otherwise be forfeited, or should receive Stock or other
consideration for Restricted Stock Units that would otherwise be forfeited,
notwithstanding the fact that the minimum period of service or Performance Goals
were not satisfied in full. Any such determination shall take into account
(A) the extent to which the Performance Goals that relate to such Restricted
Stock or Restricted Stock Units were, in the Committee’s sole opinion, achieved,
(B) the individual performance of such Participant during the related period of
service or Performance Period and (C) such other factors as the Committee may
deem relevant, including, without limitation, any change in circumstances or
unforeseen events, relating to the Company, the economy or otherwise, since the
date of grant of such Restricted Stock. The Committee shall notify such
Participant of such Participant’s Final Award as soon as practicable following
such determination.

8



--------------------------------------------------------------------------------



 



(f) Election of Deferred Stock Units. The Committee, in its sole discretion, may
permit a Participant to defer or otherwise exchange receipt of a Final Award
relating to Restricted Stock or Restricted Stock Units and to instead receive
stock units under the Visteon Corporation Deferred Compensation Plan that
represent hypothetical shares of Stock of the Company, or such other deemed
investment made available by the Committee for this purpose. Any such election,
if permitted by the Committee, must be made at such time and in such form as
prescribed by the Committee. If the Committee so permits and a Participant makes
an appropriate election, the Participant’s right to receive a benefit from the
Visteon Corporation Deferred Compensation Plan based on such stock units is
contingent upon attainment of the applicable minimum period of service or
Performance Goals and such other terms and conditions as the Committee, in its
sole discretion, may prescribe.
Section 7. OPTIONS AND STOCK APPRECIATION RIGHTS
(a) Grant of Options.
(1) The Committee, at any time and from time to time while the Plan is in
effect, may authorize the granting of Options to such officers of the Company
and any Subsidiary and other Employees, whether or not members of the Board, as
it may select, and for such numbers of shares as it shall designate, subject to
the provisions of this Section 7 and Section 4. Each Option granted pursuant to
the Plan shall be designated at the time of grant as either an ISO or an NQO.
(2) The date on which an Option shall be granted shall be the date of
authorization of such grant or such later date as may be determined by the
Committee at the time such grant is authorized. Any individual may hold more
than one Option.
(b) Price. In the case of each Option granted under the Plan the option price
shall be the Fair Market Value of Stock on the date of grant of such Option;
provided, however, that the Committee may in its discretion fix an option price
in excess of the Fair Market Value of Stock on such date.
(c) Grant of Stock Appreciation Rights.
(1) The Committee, at any time and from time to time while the Plan is in
effect, may authorize the granting of Stock Appreciation Rights to such officers
of the Company and any Subsidiary and other Employees, whether or not members of
the Board, as it may select, and for such numbers of shares as it shall
designate, subject to the provisions of this Section 7 and Section 4. Each Stock
Appreciation Right may relate to all or a portion of a specific Option granted
under the Plan and may be granted concurrently with the Option to which it
relates or at any time prior to the exercise, termination or expiration of such
Option (a “Tandem SAR”), or may be granted independently of any Option, as
determined by the Committee. If the Stock Appreciation Right is granted
independently of an Option, the grant price of such right shall be the Fair
Market Value of Stock on the date of grant; provided, however, that the
Committee may, in its discretion, fix a grant price in excess of the Fair Market
Value of Stock on such grant date.
(2) Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive, without payment to the Company, either (A) that number of
shares of Stock determined by dividing (i) the total number of shares of Stock
subject to the Stock Appreciation Right being exercised by the Participant,
multiplied by the amount by which the Fair Market Value of a share of Stock on
the day the right is exercised exceeds the grant price (such amount being
hereinafter referred to as the “Spread”), by (ii) the Fair Market Value of a
share of Stock on the exercise date; or (B) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (ii) the amount of the
Spread; or (C) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (A) and (B) above, as determined by the Committee in its
sole discretion; provided, however, that, in the case of a Tandem SAR, the total
number of shares which may be received upon exercise of a Stock Appreciation
Right for Stock shall not exceed the total number of shares subject to the
related Option or portion thereof, and the total amount of cash which may be
received upon exercise of a Stock Appreciation Right for cash shall not exceed
the Fair Market Value on the date of exercise of the total number of shares
subject to the related Option or portion thereof.
(d) Terms and Conditions.
(1) Each Option and Stock Appreciation Right granted under the Plan shall be
exercisable on such date or dates, during such period, for such number of shares
and subject to such further conditions as shall be determined pursuant to the
provisions of the award agreement with respect to such Option and Stock
Appreciation Right; provided, however, that a Tandem SAR shall not be
exercisable prior to or later than the time the related Option could be
exercised; and provided, further, that in any event no Option or Stock
Appreciation Right granted prior to 2004 shall be exercised beyond ten years
from the date of grant, no Option or Stock Appreciation Right granted after 2003
but prior to 2006 shall be exercised beyond five years from the date of grant,
and no Option or Stock Appreciation Right granted after 2005 shall be exercised
beyond seven years from the date of grant.

9



--------------------------------------------------------------------------------



 



(2) The Committee may impose such conditions as it may deem appropriate upon the
exercise of an Option or a Stock Appreciation Right, including, without
limitation, a condition that the Stock Appreciation Right may be exercised only
in accordance with rules and regulations adopted by the Committee from time to
time.
(3) With respect to Options issued with Tandem SARs, the right of a Participant
to exercise the Tandem SAR shall be cancelled if and to the extent the related
Option is exercised, and the right of a Participant to exercise an Option shall
be cancelled if and to the extent that shares covered by such Option are used to
calculate shares or cash received upon exercise of the Tandem SAR.
(4) If any fractional share of Stock would otherwise be payable to a Participant
upon the exercise of an Option or Stock Appreciation Right, the Participant
shall be paid a cash amount equal to the same fraction of the Fair Market Value
of the Stock on the date of exercise.
(e) Award Agreement. Each Option and Stock Appreciation Right shall be evidenced
by an award agreement or notification in such form and containing such
provisions not inconsistent with the provisions of the Plan as the Committee
from time to time shall approve.
(f) Payment for Option Shares.
(1) Payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made, either in full or, if the Committee shall so determine
and at the election of the Participant, in installments, in such manner as is
provided in the applicable award agreement.
(2) Subject to applicable law and/or accounting expense implications, the
consideration to be paid for shares of Stock purchased upon exercise of an
Option granted hereunder shall be determined by the Committee, which, in
addition to any other types of consideration the Committee may so determine, may
include the acceptance of the following: (i) cash, (ii) the delivery or
surrender of shares of Stock (including the withholding of Stock otherwise
deliverable upon exercise of the Option), (iii) a “cashless” sale and remittance
procedure executed through a broker-dealer, or (iv) any combination of the
foregoing methods of payment. Any such shares of Stock so delivered or
surrendered shall be valued at their Fair Market Value on the date of such
exercise. The Committee shall determine whether and if so the extent to which
actual delivery of share certificates to the Company shall be required.
Section 8. STOCK AND OTHER STOCK-BASED AWARDS
(a) Grants of Other Stock-Based Awards. The Committee, at any time and from time
to time while the Plan is in effect, may grant Other Stock-Based Awards to such
officers of the Company and its Subsidiaries and other Employees, whether or not
members of the Board, as it may select. Such Plan Awards pursuant to which Stock
is or may in the future be acquired, or Plan Awards valued or determined in
whole or part by reference to, or otherwise based on, Stock, may include, but
are not limited to, awards of restricted Stock (in addition to or in lieu of
Restricted Stock under Section 6) or Plan Awards denominated in the form of
“stock units” (in addition to or in lieu of Restricted Stock Units under
Section 6), grants of so-called “phantom stock” and options containing terms or
provisions differing in whole or in part from Options granted pursuant to
Section 7. Other Stock-Based Awards may be granted either alone, in addition to,
in tandem with or as an alternative to any other kind of Plan Award, grant or
benefit granted under the Plan or under any other employee plan of the Company,
including a plan of any acquired entity.
(b) Terms and Conditions. Subject to the provisions of the Plan, the Committee
shall have the authority to determine the time or times at which Other
Stock-Based Awards shall be made, the number of shares of Stock or stock units
and the like to be granted or covered pursuant to such Plan Awards (subject to
the provisions of Section 4) and all other terms and conditions of such Plan
Awards, including, but not limited to, whether such Plan Awards shall be payable
or paid in cash, Stock or otherwise.
(c) Consideration for Other Stock-Based Awards. In the discretion of the
Committee, any Other Stock-Based Award may be granted as a Stock bonus for no
consideration other than services rendered.

10



--------------------------------------------------------------------------------



 



Section 9. CASH AWARDS TO EMPLOYEES OF FOREIGN SUBSIDIARIES OR BRANCHES OR JOINT
VENTURES
In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who are employed outside of the United States of America,
the Committee may provide for such special terms and conditions, including
without limitation substitutes for Plan Awards, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Such substitutes for Plan Awards may include a requirement that the
Participant receive cash, in such amount as the Committee may determine in its
sole discretion, in lieu of any Plan Award or share of Stock that would
otherwise have been granted to or delivered to such Participant under the Plan.
The Committee may approve any supplements to, or amendments, restatements or
alternative versions of the Plan as it may consider necessary or appropriate for
purposes of this Section 9 without thereby affecting the terms of the Plan as in
effect for any other purpose, and the Secretary or other appropriate officer of
the Company may certify any such documents as having been approved and adopted
pursuant to properly delegated authority; provided, however, that no such
supplements, amendments, restatements or alternative versions shall include any
provision that is inconsistent with the terms of the Plan as then in effect.
Participants subject to the laws of a foreign jurisdiction may request copies
of, or the right to view, any materials that are required to be provided by the
Company pursuant to the laws of such jurisdiction.
Section 10. PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON
(a) Effect of Competitive Activity. Anything contained in the Plan to the
contrary notwithstanding, if the employment of any Participant shall terminate,
for any reason other than death, while any Plan Award granted to such
Participant is outstanding hereunder, and such Participant has not yet received
the Stock or cash covered by such Plan Award or otherwise received the full
benefit of such Plan Award, such Participant, if otherwise entitled thereto,
shall receive such Stock, cash or benefit only if, during the entire period from
the date of such Participant’s termination to the date of such receipt, such
Participant shall have (1) made himself or herself available, upon request, at
reasonable times and upon a reasonable basis, to consult with, supply
information to and otherwise cooperate with the Company or any Subsidiary with
respect to any matter that shall have been handled by him or her or under his or
her supervision while he or she was in the employ of the Company or of any
Subsidiary, and (2) refrained from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any Subsidiary.
(b) Nonfulfillment of Competitive Activity Conditions: Waivers Under the Plan.
In the event of a Participant’s nonfulfillment of any condition set forth in
subsection (a) of this Section 10, such Participant’s rights under any Plan
Award shall be forfeited and cancelled forthwith; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time of
or subsequent to termination of employment) be waived in the following manner:
(1) with respect to any such Participant who at any time shall have been a
Section 16 Person, such waiver may be granted by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any Subsidiary by reason
of the nonfulfillment of such condition; and
(2) with respect to any other such Participant, such waiver may be granted by
the Committee (or any delegate thereof) upon its determination that in its sole
judgment there shall not have been and will not be any such substantial adverse
effect.
(c) Effect of Detrimental Conduct. Anything contained in the Plan to the
contrary notwithstanding, all rights of a Participant under any Plan Award shall
cease on and as of the date on which it has been determined by the Committee
that such Participant at any time (whether before or subsequent to termination
of such Participant’s employment) acted in a manner detrimental to the best
interests of the Company or any Subsidiary.
(d) Tax and Other Withholding. Prior to any distribution of cash, Stock or Other
Stock-Based Awards (including payments under Section 5(c)) to any Participant,
appropriate arrangements (consistent with the Plan and any rules adopted
hereunder) shall be made for the payment of any taxes and other amounts required
to be withheld by federal, state or local law.
(e) Substitution. The Committee, in its sole discretion, may substitute a Plan
Award (except ISOs) for another Plan Award or Plan Awards of the same or
different type; provided, however, that the Committee shall not, without
shareholder approval, substitute Options or any other Plan Award for outstanding
Options with a higher price than the substitute Option or other Plan Award.
(f) Section 409A Separation from Service. For purposes of any Plan Award that is
subject to Code Section 409A and with respect to which the terms and conditions
of the Plan Award, as determined by the Committee (or if applicable, elected by
the Participant) at the time of grant provide for distribution or settlement of
the Plan Award upon the Participant’s termination of employment, the Participant
will be deemed to have terminated employment on the date on which the
Participant incurs a “separation from service” within the meaning of Code
Section 409A.

11



--------------------------------------------------------------------------------



 



Section 11. NON-TRANSFERABILITY OF PLAN AWARDS; RESTRICTIONS ON DISPOSITION AND
EXERCISE OF PLAN AWARDS
(a) Restrictions on Transfer of Rights or Final Awards. No Performance Cash
Right, Performance Stock Right, Restricted Stock Unit or, until the expiration
of any restriction period imposed by the Committee, no shares of Stock acquired
under the Plan, shall be transferred, pledged, assigned or otherwise disposed of
by a Participant, except as permitted by the Plan, without the consent of the
Committee, otherwise than by will or the laws of descent and distribution;
provided, however, that the Committee may permit, on such terms as it may deem
appropriate, use of Stock included in any Final Award as partial or full payment
upon exercise of an Option under the Plan or a stock option under any other
stock option plan of the Company prior to the expiration of any restriction
period relating to such Final Award.
(b) Restrictions on Transfer of Options or Stock Appreciation Rights. Unless the
Committee determines otherwise, no Option or Stock Appreciation Right shall be
transferable by a Participant otherwise than by will or the laws of descent and
distribution, and during the lifetime of a Participant the Option or Stock
Appreciation Right shall be exercisable only by such Participant or such
Participant’s guardian or legal representative; provided, however, that no
Option or Stock Appreciation Right shall be transferred for consideration.
(c) Restrictions on Transfer of Certain Other Stock-Based Awards. Unless the
Committee determines otherwise, no Other Stock-Based Award shall be transferable
by a Participant otherwise than by will or the laws of descent and distribution,
and during the lifetime of a Participant any such Other Stock-Based Award shall
be exercisable only by such Participant or such Participant’s guardian or legal
representative.
(d) Attachment and Levy. No Plan Award shall be subject, in whole or in part, to
attachment, execution or levy of any kind, and any purported transfer in
violation hereof shall be null and void. Without limiting the generality of the
foregoing, no domestic relations order purporting to authorize a transfer of a
Plan Award, or to grant to any person other than the Participant the authority
to exercise or otherwise act with respect to a Plan Award, shall be recognized
as valid.
Section 12. DESIGNATION OF BENEFICIARIES
Anything contained in the Plan to the contrary notwithstanding, a Participant
may file with the Company a written designation of a beneficiary or
beneficiaries under the Plan, subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Committee from time to time may prescribe. A Participant may from time to
time revoke or change any such designation of beneficiary. If a Participant
designates his spouse as a Beneficiary, such designation automatically shall
become null and void on the date of the Participant’s divorce or legal
separation from such spouse. Any designation of a beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the entitlement
of any such beneficiary to receive any Right, Final Award, Restricted Stock,
Restricted Stock Unit, Option, Stock Appreciation Right, or Other Stock-Based
Award, or if applicable law requires the Company to do so, the Committee may
recognize only the legal representative of such Participant, in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone. In the event of the death of any Participant, the term
“Participant” as used in the Plan shall thereafter be deemed to refer to the
beneficiary designated pursuant to this Section 12 or, if no such designation is
in effect, the executor or administrator of the estate of such Participant,
unless the context otherwise requires.
Section 13. MERGER, CONSOLIDATION, STOCK DIVIDENDS, ETC.
(a) Adjustments. In the event of any merger, consolidation, reorganization,
stock split, stock dividend or other event affecting Stock, an appropriate
adjustment shall be made in the total number of shares available for Plan Awards
and in all other provisions of the Plan that include a reference to a number of
shares or units, and in the numbers of shares or units covered by, and other
terms and provisions (including but not limited to the grant or exercise price
of any Plan Award) of outstanding Plan Awards.
(b) Committee Determinations. The foregoing adjustments and the manner of
application of the foregoing provisions shall be determined by the Committee in
its sole discretion. Any such adjustment may provide for the elimination of any
fractional share which might otherwise become subject to a Plan Award.
Section 14. ACCELERATION OF PAYMENT OR MODIFICATION OF PLAN AWARDS
(a) Acceleration and Modification. The Committee, in the event of the death of a
Participant or in any other circumstance, may accelerate distribution of any
Plan Award in its entirety or in a reduced amount, in cash or in Stock, or
modify any Plan Award, in each case on such basis and in such manner as the
Committee may determine in its sole discretion. Notwithstanding the foregoing,
unless determined otherwise by the Committee, any such action shall be taken in
a manner that will enable a Plan Award that is intended to be exempt from Code
Section 409A to continue to be so exempt, or to enable a Plan Award that is
intended to comply with Code Section 409A to continue to so comply.

12



--------------------------------------------------------------------------------



 



(b) Change in Control. Notwithstanding any other provision of the Plan, unless
the Committee determines otherwise at the time of grant, upon the occurrence of
a Change in Control, (1) any Plan Awards outstanding as of the date of such
Change in Control that relate to Performance Periods that have been completed as
of the date of the Change in Control, but that have not yet been paid, shall be
paid in accordance with the terms of such Plan Awards, (2) any Plan Awards
outstanding as of the date of such Change in Control that relate to Performance
Periods that have not been completed as of the date of the Change in Control,
and that are not then vested, shall become fully vested if vesting is based
solely upon the length of the employment relationship as opposed to the
satisfaction of one or more Performance Goals, and (3) any other Plan Awards
outstanding as of the date of such Change in Control that relate to Performance
Periods that have not been completed as of the date of the Change in Control,
and that are not then vested, shall be treated as vested and earned pro rata, as
if the Performance Goals for the Target Award associated with a Performance Cash
Right or a Performance Stock Right or the Performance Goals with respect to
Restricted Stock, Restricted Stock Units or Other Stock Based Awards are
attained as of the effective date of the Change in Control, by taking the
product of (A) the Target Award (in the case of a Performance Cash Right or a
Performance Stock Right) or the number of shares of Restricted Stock, Restricted
Stock Units or Other Stock Based Awards granted to the Participant, and (B) a
fraction, the numerator of which is the number of full or partial months that
have elapsed from the beginning of the Performance Period to the date of the
Change in Control and the denominator of which is the total number of months in
the original Performance Period; provided, however, that any such Plan Award
shall be immediately vested and payable to the Participant to the extent of the
foregoing formula, and shall be free of all restrictions and conditions that
would otherwise apply to such Plan Award. The foregoing provisions are subject
to the terms of any employment contract governing the employment of a
Participant to the extent that such contract provides greater rights to the
Participant in the event of a Change in Control. Notwithstanding the foregoing
provisions of Section 14(b), unless determined otherwise by the Committee,
Section 14(b) shall be applied in a manner that will enable a Plan Award that is
intended to be exempt from Code Section 409A to continue to be so exempt, or to
enable a Plan Award that is intended to comply with Code Section 409A to
continue to so comply.
(c) Maximum Payment Limitation. If any portion of the payments or benefits
described in this Plan or under any other agreement with or plan of the Company
(in the aggregate, “Total Payments”), would constitute an “excess parachute
payment”, then the Total Payments to be made to the Participant shall be reduced
such that the value of the aggregate Total Payments that the Participant is
entitled to receive shall be one dollar ($1) less than the maximum amount which
the Participant may receive without becoming subject to the tax imposed by
Section 4999 of the Code or which the Company may pay without loss of deduction
under Section 280G(a) of the Code; provided that this Section shall not apply in
the case of a Participant who has in effect a valid employment contract
providing that the Total Payments to the Participant shall be determined without
regard to the maximum amount allowable under Section 280G of the Code. The terms
“excess parachute payment” and “parachute payment” shall have the meanings
assigned to them in Section 280G of the Code, and such “parachute payments”
shall be valued as provided therein. Present value shall be calculated in
accordance with Section 280G(d)(4) of the Code. Within forty (40) days following
delivery of notice by the Company to the Participant of its belief that there is
a payment or benefit due the Participant which will result in an excess
parachute payment as defined in Section 280G of the Code, the Participant and
the Company, at the Company’s expense, shall obtain the opinion (which need not
be unqualified) of nationally recognized tax counsel selected by the Company’s
independent auditors and acceptable to the Participant in his sole discretion
(which may be regular outside counsel to the Company), which opinion sets forth
(A) the amount of the Base Period Income, (B) the amount and present value of
Total Payments and (C) the amount and present value of any excess parachute
payments determined without regard to the limitations of this Section. As used
in this Section, the term “Base Period Income” means an amount equal to the
Participant’s “annualized includible compensation for the base period” as
defined in Section 280G(d)(1) of the Code. For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code (or
any successor provisions) are repealed without succession, then this Section
shall be of no further force or effect.

13



--------------------------------------------------------------------------------



 



Section 15. RIGHTS AS A STOCKHOLDER
Except with respect to shares of Restricted Stock, a Participant shall not have
any rights as a stockholder with respect to any share covered by any Plan Award
until such Participant shall have become the holder of record of such share.
Section 16. TERM, AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN AND
AGREEMENTS
(a) Term. Unless terminated earlier pursuant to subsection (b), the Plan shall
terminate on May 11, 2014.
(b) Amendment, Modification and Termination of Plan. The Board may, from time to
time, amend or modify the Plan or any outstanding Plan Award, including without
limitation, to authorize the Committee to make Plan Awards payable in other
securities or other forms of property of a kind to be determined by the
Committee, and such other amendments as may be necessary or desirable to
implement such Plan Awards, or may terminate the Plan or any provision thereof;
provided, however, that no such action of the Board, without approval of the
stockholders, may (1) increase the total number of shares of Stock with respect
to which Plan Awards may be granted under the Plan or the individual limits
specified in Section 4(a), (2) increase the total amount that may be paid to an
individual with respect to a Performance Cash Award, as specified in
Section 3(b), (3) extend the term of the Plan as set forth in paragraph (a) of
this Section 16, (4) permit any person while a member of the Committee or any
other committee of the Board administering the Plan to be eligible to receive or
hold a Plan Award, or (5) permit the Company to decrease the grant price of any
outstanding Option or Stock Appreciation Right.
(c) Limitation and Survival. No amendment to or termination of the Plan or any
provision hereof, and no amendment or cancellation of any outstanding Plan
Award, by the Board or the stockholders of the Company, shall, without the
written consent of the affected Participant, adversely affect any outstanding
Plan Award. The Committee’s authority to act with respect to any outstanding
Plan Award shall survive termination of the Plan.
(d) Amendments for Changes in Law. Notwithstanding the foregoing provisions, the
Board shall have the authority to amend outstanding Plan Awards and the Plan to
take into account changes in law and tax and accounting rules as well as other
developments, and to grant Plan Awards that qualify for beneficial treatment
under such rules, without stockholder approval. Further, the provisions of Code
Section 409A are incorporated into the Plan by reference to the extent necessary
for any Plan Award that is subject to Code Section 409A to comply with such
requirements, and except as otherwise determined by the Committee, the Plan
shall be administered in accordance with Section 409A as if the requirements of
Code Section 409A were set forth herein.
Section 17. INDEMNIFICATION AND EXCULPATION
(a) Indemnification. Each person who is or shall have been a member of the
Board, the Committee, or of any other committee of the Board administering the
Plan or of any committee appointed by the foregoing committees, shall be
indemnified and held harmless by the Company against and from any and all loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
such person in connection with or resulting from any claim, action, suit or
proceeding to which such person may be or become a party or in which such person
may be or become involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by such person in
settlement thereof (with the Company’s written approval) or paid by such person
in satisfaction of a judgment in any such action, suit or proceeding, except a
judgment in favor of the Company based upon a finding of such person’s lack of
good faith; subject, however, to the condition that, upon the institution of any
claim, action, suit or proceeding against such person, such person shall in
writing give the Company an opportunity, at its own expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person’s behalf. The foregoing right of indemnification shall not be exclusive
of any other right to which such person may be entitled as a matter of law or
otherwise, or any power that the Company may have to indemnify or hold such
person harmless.
(b) Exculpation. Each member of the Board, the Committee, or of any other
committee of the Board administering the Plan or any committee appointed by the
foregoing committees, and each officer and employee of the Company, shall be
fully justified in relying or acting in good faith upon any information
furnished in connection with the administration of the Plan by any appropriate
person or persons other than such person. In no event shall any person who is or
shall have been a member of the Board, the Committee, or of any other committee
of the Board administering the Plan or of any committee appointed by the
foregoing committees, or an officer or employee of the Company, be held liable
for any determination made or other action taken or any omission to act in
reliance upon any such information, or for any action (including the furnishing
of information) taken or any failure to act, if in good faith.

14



--------------------------------------------------------------------------------



 



Section 18. EXPENSES OF PLAN
The entire expense of offering and administering the Plan shall be borne by the
Company and its participating Subsidiaries; provided, that the costs and
expenses associated with the redemption or exercise of any Plan Award, including
but not limited to commissions charged by any agent of the Company, may be
charged to the Participants.
Section 19. FINALITY OF DETERMINATIONS
Each determination, interpretation, or other action made or taken pursuant to
the provisions of the Plan by the Board, the Committee or any committee of the
Board administering the Plan or any committee appointed by the foregoing
committees, shall be final and shall be binding and conclusive for all purposes
and upon all persons, including, but without limitation thereto, the Company,
the stockholders, the Committee and each of the members thereof, and the
directors, officers, and employees of the Company and its Subsidiaries, the
Participants, and their respective successors in interest.
Section 20. NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD
(a) No Right to Employment. Nothing contained in this Plan, or in any booklet or
document describing or referring to the Plan, shall be deemed to confer on any
Participant the right to continue as an Employee or director of the Company or
Subsidiary, whether for the duration of any Performance Period, the duration of
any vesting period under a Plan Award, or otherwise, or affect the right of the
Company or Subsidiary to terminate the employment of any Participant for any
reason.
(b) No Right to Award. No Employee or other person shall have any claim or right
to be granted a Plan Award under the Plan. Having received an Award under the
Plan shall not give a Participant or any other person any right to receive any
other Plan Award under the Plan. A Participant shall have no rights in any Plan
Award, except as set forth herein and in the applicable award grant.
Section 21. GOVERNING LAW AND CONSTRUCTION
The Plan and all actions taken hereunder shall be governed by, and the Plan
shall be construed in accordance with, the laws of the State of Delaware without
regard to the principle of conflict of laws. Titles and headings to Sections are
for purposes of reference only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of the Plan.
Section 22. SECURITIES AND STOCK EXCHANGE REQUIREMENTS
(a) Restrictions on Resale. Notwithstanding any other provision of the Plan, no
person who acquires Stock pursuant to the Plan may, during any period of time
that such person is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities Exchange Commission) sell or otherwise
transfer such Stock, unless such offer and sale or transfer is made (1) pursuant
to an effective registration statement under the Securities Act of 1933 (“1933
Act”), which is current and includes the Stock to be sold, or (2) pursuant to an
appropriate exemption from the registration requirements of the 1933 Act, such
as that set forth in Rule 144 promulgated pursuant thereto.
(b) Registration, Listing and Qualification of Shares of Common Stock.
Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Stock
covered by a Plan Award upon any securities exchange or under any foreign,
federal, state or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Plan Award or the purchase or receipt of
Stock in connection therewith, no Stock may be purchased, delivered or received
pursuant to such Plan Award unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Committee. Any person receiving or
purchasing Stock pursuant to a Plan Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements. The
Company shall not be required to issue or deliver any certificate or
certificates for Stock under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled. The Company shall in no event
be obligated to register any securities pursuant to the 1933 Act or applicable
state or foreign law or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulation, or
requirement.

15